Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured for” in claim 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the piping arranged partially between the housing (GG) and a torque converter (TC) of the transmission, does not reasonably provide enablement for the piping arranged fully between the housing (GG) and a torque converter (TC) of the transmission. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least partially” is deemed equivalent to “at least one.”  
	Since applicant is claiming an indefinite number of embodiments ranging from “partially” to “fully” between the housing and the torque converter, he is required to provide support for each and every one of those embodiments. Currently, he only has support for the piping being arranged partially between the housing and the torque converter. Therefore, the other embodiments recited in the claim are not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites, in part: “the piping (1) is arranged at least partially between the housing (GG) and a torque converter (TC) of the transmission.”
"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least partially” is deemed equivalent to “at least one.”  
Applicant is reciting an indefinite number of embodiments between “partially” and “fully.” The total number of embodiments recited are unknown, according to the definition of the phrase “at least partially.” Therefore, the claim as a whole is indefinite. 
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. 
Applicant describes part R2D as an axial seal. This is incorrect. The proper term is face seal. The examiner has interpreted the term “axial seal” as face seal. 
Applicant describes stop R1A as a stop formed by local belling of the tube. This is incorrect. The correct term is a bead. The examiner has interpreted stop R1A as a bead. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207830783 U.
	Regarding claim 15, CN ‘783 shows (in bold): 
A piping (Fig. 1) for guiding a fluid within a drive train unit of a motor vehicle, comprising; a pipe (2) with a stop (3) formed at a first end (7) of the piping; and a sealing element (5) provided at a second end (1) of the piping, wherein the sealing element (5) acts as an axial seal, and the piping is loaded (flange 1 is compressed to press seal 5 tightly against an unshown surface) along an extension direction of the piping in order to improve a sealing effect of the sealing element.
Applicant does not appear to understand that all face seals must be compressed to provide a leak-proof seal. They do not function at all without the seal being firmly compressed against a joining surface. This is commonly known in the art. See “Sealing Fundamentals | Face Seal” (Details_Home.pdf) attached hereto for how to calculate the required compression to form a fluid-tight face seal. Compression of a face seal is required for it to function. The term “loaded” is broad enough to include the compression of a flanged portion of the tube that includes a face seal and that is how the examiner is interpreting the term. Since the way the pipe is loaded is the crux of applicant’s invention, then it behooves him to claim the way his pipe seal is compressed in explicit, precise and accurate detail such that one of ordinary skill in this art would understand what exactly applicant is claiming as his invention. The term “loaded along the extension direction of the piping” is so imprecise that it includes many different ways that the piping could be loaded, including by compression of a flange at the end of the pipe. Applicant is merely claiming a tube with a bead on one end and a face seal on the other. All of this is old and well known in the art. 
Regarding claim 16, CN ‘783 shows face seal holding element 4 in the form of a groove on the face of the flange 1. The seal 5 is located within the groove, as is common in the art. 
Regarding claim 19, CN ‘783 recites that his pipe is cast, indicating that it is made of metal. 
Regarding claim 20, CN ‘783 shows that the stop 3 is directly from the material of the pipe. 
Regarding claim 22, CN ‘783 shows that the pipe is bent at a 90-degree angle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207830783 U in view of Ringstein ‘750 A1.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claim 23, CN ‘783 states, in part: “A soft pipe joint is used for connecting hose and machinery equipment part, a hose is generally oil pipe, gas pipe and water pipe…” This means that the technical field for the invention for machinery where the fluid can be oil, gas or water. These are commonly found in vehicle drivetrains. CN ‘783 does not specifically state that the invention is for the purpose of a vehicle drivetrain. 
	Ringstein shows a pipe in figure 2 with a face seal 24. 
	It would have been obvious to use the pipe of CN ‘783 in a transmission for a vehicle as taught by Ringstein because it would have been the use of a known technique to improve a similar device in the same way. The use of a CN ‘783 pipe in lieu of the one shown in figure 2 of Ringstein would have been an improvement because then only one face seal would have been required instead of the two shown in Ringstein. 
	Regarding claim 24, Ringstein’s pipe is disposed inside of a transmission. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207830783 U in view of Parker TechSeal PIP literature. 
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
CN ‘783 does not show a “form-locked” face seal. 
	The term “form-locked” is broad enough to include a press fit. In face seals that are press fit, they are called Press-In-Place. Applicant’s term is broad enough to include PIP-type face seals. 
	The Parker document discusses PIP face seals. 
	It would have been obvious to one of ordinary skill in this art to make the seal 5 a PIP-type because it would have been the use of a known technique to improve a similar device in the same way. All of the attributes of PIP face seals described in the Parker document would apply, including making assembly far easier since the seal would not fall out when the assembly is put together. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207830783 U in view of Harco Metal Products tube forming document. 
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	CN ‘783 does not show a bead for stop 3. 
	Harco shows several tubing end forming applications, including beading. 
	It would have been obvious to one of ordinary skill in this art to make the stop 3 of CN ‘783 formed from a bead instead of cast in place because it would have been the use of a known technique to improve a similar device in the same way. Tube beading is an old and well-known technique for forming a stop and one of ordinary skill in this art would realize that it would make CN ‘783 simpler if beading were used instead of casting for the part. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	

Allowable Subject Matter
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed invention of: 
A method for installing the piping (1) in the drive train unit (G) of claim 23, comprising: securing an end of the piping (1) on the housing side with respect to the housing (GG) by inserting the first end (R1) of the piping (1) into an opening (ZP1) on the housing side until the stop (R1A) at the first end (R1) of the pipe (R) acts against a stop surface on the housing side; 5inserting a stator carrier (ST) of an electric machine (EM) into the housing (GG) such that a fluid interface (SK) of the stator carrier (ST) contacts the sealing element (R2D); and continuing the insertion movement of the stator carrier (ST) such that the piping (1) is elastically deformed.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The recited method steps are dependent on the apparatus. The examiner was unable to find the structure recited. The prior art doesn’t show elastically deforming a pipe to compress a face seal in the method recited. The closest prior art appears to be the two pieces of applied references, yet neither of them show the method or all of the apparatus claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 18, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, to add the additional features of a groove and a protuberance as recited in the claim to the applied art would not have been obvious to one of ordinary skill in this art because there doesn’t appear to be a motivation to make those changes to CN ‘783. 
Regarding claim 26, the additional features of the pipe extending from a housing member to an electric machine contained within the housing. It doesn’t appear that it would have been obvious to one of ordinary skill in this art to use CN ‘783 in such a specific environment. 
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 25, the prior art doesn’t appear to show the additional feature of the pipe being disposed in a transmission between a housing and a torque converter. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 01 July 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, June 2, 2022